The judgment of the Supreme Court was entered, October 14th 1878,
Per Curiam.
The piano in this case was simply the property of a stranger, found on the demised premises, left for no purpose of trade or other purpose requiring protection, as a matter of public policy. It did not belong to or further the business of J. H. Smith, but was simply leased to his wife, at a rental, for her private benefit. The fact that the Act of Assembly of 13th May 1876 was passed to exempt pianos, melodeons and organs from levy and sale in such a case, is a legislative interpretation of the law as it stood before. We see no error.
Judgment affirmed.